*617On Petition for Eehearing.
Per Curiam.
After the foregoing opinion was filed, appellant’s counsel presented a petition for a rehearing upon propositions numbered 2 and 5, and the prayer of such petition was granted, and these two propositions have again been exhaustively argued both orally and in briefs. We have expended much time in a consideration of the questions thus reargued, and we still entertain the views set forth in our first opinion. It would serve no useful purpose to elaborate upon the reasons there given for our conclusions as announced in the former opinion. The order therein made is adhered to.